AO 442 (Rev. 11/11) Arrest Warrant

                                                                                                                          3/7/2019
                                         UNITED STATES DISTRICT COURT
                                                                    for the                                       S/J.Vasquez

                                                          WesternDistrict
                                                     __________  District of
                                                                          of Virginia
                                                                             __________

                  United States of America
                             v.                                       )
                          Alberto Jijon                               )       Case No.    5:19-cr-00008-05
                                                                      )
                                                                      )
                                                                      )
                                                                      )
                            Defendant


                                                         ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Alberto Jijon                                                                                            ,
who is accused of an offense or violation based on the following document filed with the court:

✔ Indictment
u                         u Superseding Indictment           u Information       u Superseding Information             u Complaint
u Probation Violation Petition               u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Drug Conspiracy




Date:         03/05/2019                                                                                                   For
                                                                                            Issuing officer’s signature

City and state:       Harrisonburg, VA                                                   Honorable Elizabeth K. Dillon
                                                                                              Printed name and title


                                                                    Return

           This warrant was received on (date) 3/5/19                     , and the person was arrested on (date) 3/7/19
at (city and state)  Harrisonburg, VA                           .
                                                                                                          Digitally signed by DARYL BENDER
Date: 3/7/19
                                                                          DARYL BENDER                    Date: 2019.03.07 10:51:23 -05'00'
                                                                                           Arresting officer’s signature

                                                                          Daryl Bender DUSM
                                                                                              Printed name and title


           Case 5:19-cr-00008-MFU-JCH Document 56 Filed 03/07/19 Page 1 of 1 Pageid#: 77
